Citation Nr: 0918912	
Decision Date: 05/20/09    Archive Date: 05/26/09

DOCKET NO.  03-21 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for a chronic acquired 
psychiatric disability, to include post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky


INTRODUCTION

The Veteran had active service from September 1958 to April 
1961.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a January 2003 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Boston, Massachusetts.

This case was previously before the Board in September 2004, 
wherein the Veteran's claim was remanded for additional 
development.  The case was then returned to the Board for 
appellate consideration.

More recently, in a June 2007 decision, the Board denied the 
Veteran's claim of entitlement to service connection for an 
acquired psychiatric disorder, including PTSD.  The Veteran 
appealed the Board's June 2007 decision to the Court of 
Appeals for Veterans Claims (Court).  In August 2008, his 
representative and VA's Office of General Counsel - 
representing the Secretary of VA, filed a Joint Motion 
requesting that the Court vacate the Board's decision in 
relevant part and remand the case for readjudication in 
compliance with directives specified.  The Court, in an 
August 2008 Order, vacated the Board's June 2007 decision and 
remanded the claims to the Board for compliance with the 
August 2008 Joint Motion for Remand.  The case was returned 
to the Board.

Unfortunately, in order to comply with the Joint Motion, 
further development of the evidence is required before the 
Board can adjudicate the Veteran's pending claim of 
entitlement to service connection.  The appeal is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant if further 
action is required.




REMAND

In the August 2008 Joint Motion to Remand, as granted by the 
Court's August 2008 Order, the parties found that the Board 
failed to ensure compliance with the Board's previous, 
September 2004 remand directives.  In this regard, the Board 
notes that the Board's September 2004 remand directed the RO 
to undertake additional efforts in order to obtain supporting 
evidence for the Veteran's reported stressors.  The Board 
requested that the RO request verification of the Veteran's 
alleged stressful incident by the United States Armed 
Services Center for Unit Records Research (CURR).  While the 
RO inquired as to whether there had been any incidents on the 
U.S.S. Aggressive during the Veteran's time aboard, the RO 
failed to require that CURR provide the Veteran's ship logs 
and/or crew list, as directed in the Board remand.  The Board 
points out that CURR is now the United States Army and Joint 
Services Records Research Center (JSRRC).  In addition, the 
Board notes that the RO did not request information regarding 
the Veteran's assignments and his unit's history from the 
National Archives and Records Administration (NARA) with the 
specificity required to verify his purported stressors.  

VA must make reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
See 38 U.S.C.A. § 5103A(b), (c) (VA must make a "reasonable 
effort" to obtain all relevant records, including records 
pertaining the claimant's service).  As noted above, the CURR 
investigative report, provided without the ship logs, did not 
substantially comply with the Board's directives.  Therefore, 
the Board finds that additional development is necessary to 
adequately address the Veteran's service connection claim.  
See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a 
remand by the Board confers on the veteran, as a matter of 
law, the right to compliance with the remand orders). 

In addition, a preliminary review of the claims file does not 
indicate the Veteran has received adequate VCAA notice with 
regard to his claim of entitlement to service connection for 
an acquired psychiatric disability, including PTSD.  On March 
3, 2006, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements are:  1) 
veteran status; 2) existence of a disability; 
(3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  In particular, the Board points out 
that the Veteran did not receive all five elements of VCAA 
notice as required by Dingess/Hartman.  Such a defect is 
presumed to be prejudicial, as actual knowledge by the 
appellant of the information and evidence necessary to 
substantiate the claim has not been demonstrated.  In view of 
the foregoing, the Board finds that the claim must be 
remanded for compliance with the VCAA and recent case law.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(failure by the BVA to enforce compliance with the 
requirements of 38 U.S.C.A. § 5103(a) for the VA to inform a 
claimant of the information or evidence necessary to 
substantiate a claim, as well as to inform a claimant of 
which evidence the VA will seek to provide and which evidence 
the claimant is to provide, is remandable error).  

Accordingly, this case is REMANDED to the RO (via the AMC) 
for the following development and consideration:

1.  Please send the Veteran a corrective 
VCAA notice letter under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. §  3.159(b).  The 
letter must:  (a) inform him of the 
information and evidence that is 
necessary to establish entitlement to 
service connection for an acquired 
psychiatric disability, including PTSD; 
(b) inform him of the information and 
evidence that VA will seek to provide; 
and (c) inform him of the information and 
evidence he is expected to provide.  
See Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II); 
Quartuccio v. Principi, 16 Vet. App. 183, 
186-87 (2002).  See, too, 
Huston v. Principi, 17 Vet. App. 195 
(2003).  

Specifically, the Veteran and his 
representative should be advised of what 
information and evidence not previously 
provided, if any, will assist in 
substantiating or is necessary to 
substantiate the elements of the claim, 
including notice of an effective date for 
the award of benefits will be assigned if 
service connection is awarded, consistent 
with Dingess/Hartman.  He should also be 
informed of which evidence, if any, he is 
expected to obtain and submit, and which 
evidence will be obtained by VA.  

2.  The RO should attempt to obtain the 
deck logs and/or crew list of the USS 
AGGRESSIVE for the period from March 1961 
through April 1961.  If these records 
cannot be found, or if they have been 
destroyed, ask for specific confirmation 
of that fact. 

3.  With the information provided by the 
Veteran in April 2003 and November 2004, 
review the file and prepare a summary of 
all the claimed stressors.  This summary 
must be prepared regardless of whether 
the Veteran provides any additional 
statements.  Send this summary and a copy 
of his DD Form 214 and all associated 
service documents to the JSRRC.  The 
JSRRC should be requested to provide any 
additional information that might 
corroborate his alleged stressors.  

4.  Following the receipt of a response 
from the JSRRC, the RO should prepare a 
report detailing the nature of any 
stressor that it has determined is 
established by the record.  If no 
stressor has been verified, the RO should 
so state in its report.  This report is 
then to be added to the claims file.

5.  Following completion of the above, 
only if the RO deems any stressor to have 
been verified, the RO should schedule the 
Veteran for a VA psychiatric examination 
to determine the presence and etiology of 
any acquired psychiatric disorders, 
including PTSD.  The RO should identify 
to the examiner the stressor deemed 
verified by VA, and the examiner should 
be requested to identify the stressor 
that serves as the basis for any PTSD 
diagnosis.  The examiner should also note 
the diagnostic criteria utilized to 
support the diagnosis under DSM-IV and 
should comment upon what specific 
symptoms are attributable to an acquired 
psychiatric disorder and/or PTSD, as 
opposed to symptoms referable to any 
nonservice-connected disabilities 
(whether mental and/or physical).  If an 
acquired psychiatric disorder, other than 
PTSD is diagnosed, the VA examiner should 
provide an opinion as to the etiology of 
that psychiatric disorder.

The Veteran's claims files must be 
available to the examiner for review in 
connection with the examination.  The 
examiner should be provided a full copy 
of this remand, and the examiner is asked 
to indicate that he or she has reviewed 
the claims folder.

5.  Thereafter, the RO should consider 
all additional evidence received since 
the most recent supplemental statement of 
the case, and readjudicate the claim of 
entitlement to service connection.  If 
the benefit sought remains denied, the RO 
should issue a supplemental statement of 
the case and afford the appropriate 
period to respond.  Thereafter, the case 
should be returned to the Board, as 
warranted.

The purpose of this remand is to further develop the record, 
and the Board does not intimate any opinion as to the merits 
of the case, either favorable or unfavorable, at this time.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

